Citation Nr: 0739141	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The veteran who served on active duty from December 1961 to 
April 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2005, this matter was 
transferred to the RO in Houston, Texas.  In September 2006, 
a video conference hearing was held before the undersigned.  
A transcript of this hearing is of record.  In March 2007, 
this matter was remanded to the RO for consideration of 
additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

An examination is necessary when the record contains 
competent evidence that the claimant has a current 
disability, or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002). The evidence of a link between current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran contends he has had symptoms of tinnitus during 
service and since service separation in April 1966.  He was 
afforded a VA examination in April 2003.  An addendum was 
obtained in November 2003, in which the examiner opined, 
"According to the case history information provided by the 
patient, patient has been aware of a periodic bilateral high-
pitched tinnitus for the past five years.  According to the 
records, the patient was released from active duty in 1966.  
It would be difficult to correlate the patient's present 
tinnitus with his military service based on the length of 
time between the date of his discharge and the date he first 
noticed the tinnitus."  At his September 2006 video 
conference hearing, the veteran testified that the examiner 
had misquoted his statements.  Specifically, the veteran 
contended he told the examiner he had had tinnitus since his 
time in service, but that it had worsened in the five years 
prior to his VA examination.  The veteran is competent to 
report symptoms of tinnitus and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  See Duenas, supra.  
The service personnel records show that the veteran served in 
the Navy as an airplane mechanic.  At the hearing before the 
Board in September 2006, the veteran testified that he worked 
on the flight line and at times, he worked on aircraft 
engines that were running.  He also reported that he worked 
as a mechanic on aircraft carriers and was exposed to engine 
noise.  The veteran is competent to report exposure to noise.  
The Board finds that another examination is needed to obtain 
a competent opinion as to whether the current tinnitus was 
incurred in or is related to service.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by the appropriate specialist 
to determine the nature and etiology of 
the tinnitus.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the tinnitus was caused 
by or is related to service, and 
specifically to noise trauma therein.  The 
examiner should explain the rationale for 
the opinion given.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

2.  Readjudicate the issue on appeal.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



